UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7721


MONIQUE NICOLE WELDON,

                     Plaintiff - Appellant,

              v.

LORI NOHE, Warden; JOE WOOD, Associate Warden of Security; JIM
RUBENSTEIN, Commission, WVDOC; C. J. RIDER, Director of Inmate Services,
WVDOC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, Chief District Judge. (3:16-cv-03815)


Submitted: March 30, 2017                                          Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monique Nicole Weldon, Appellant Pro Se. Cynthia Gardner, Stacy L. Nowicki-Eldridge,
WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monique Nicole Weldon appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Weldon v. Nohe, No. 3:16-cv-03815

(S.D. W. Va. Dec. 2, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2